—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered on or about April 26, 1996, convicting defendant, upon her plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing her to a term of 3 to 6 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 2 to 4 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur—Ellerin, J. P., Wallach, Nardelli and Mazzarelli, JJ.